Allowable Subject Matter
Claims 1-11 and 13-18 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record disclose a sensor panel overlaid on a display apparatus connected to an IC that detects position of an active pen in an active region of the display apparatus, the sensor panel comprising: first and second electrodes extending in respective first and second different directions and with respective first and second routing wires, wherein the first electrodes includes first and second outer electrodes located at outermost edges of the first electrodes and a plurality of first inner electrodes disposed between the first and second outer electrodes.
However, none of the cited art or any other discloses or inherently implies the above sensor panel further comprising wherein a width of at least one of the first and second outer electrodes in the second direction is smaller than a width of each of the first inner electrodes in the second direction (claim 1) or wherein at least one of first and second outer electrodes that are located at outermost edges of the first electrodes includes a first cover section that covers at least one of the second routing wires (claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622